                                                                         ÿ

                                                                          GHIJKLÿ
                                                                    0ÿ   QT             UVWXVYMÿGHNÿZKUOOP         ]88ÿ5^ÿ
                                                                                                               [ÿ\QRS
                                                                    2ÿ   _aVbV          YYÿ̀     WWÿI
                                                                                                        UÿW\]0eRf 42g4 ^UÿfÿWÿ\]057 5^ÿ
                                                                                                V
                                                                                                c d
                                                                    3ÿ    hT    0 7     ÿÿS
                                                                                           aVWdXXUTViÿXGU
                                                                                                        ÿXÿGU
                                                                                                              Y ÿjYkÿkj[ÿkk[UÿlJgY[imTÿSdÿÿVXÿ28 ÿ
                                                                    4ÿ    n            YÿÿfU\W7Y2m^ÿÿo    pe7f77ÿ879ÿ02ÿ
                                                                          h            k                2 5  9
                                                                    5ÿ    OiTUqVWÿXV\Y7r            2^ÿ2Z5U9e[7si7bÿ 4ÿ
                                                                    6ÿ     lfb            WWUr         ZiUbÿ
                                                                                                                [sibÿÿ
                                                                                  Z      r      Z  U [ s
                                                                    7ÿ      ÿ̀ UlÿJsÿhTVUb Ymÿ\]8285^ÿ
                                                                    8ÿ      btWUTldrX           TVÿIdUbilYÿZ\]d0i2ls0i87bÿ
                                                                                                ÿas                           ^ÿ
                                                                    9ÿ       uWTrXTVUb YZdilsibÿ
                                                                             MkTTrX       ÿMsTÿtVUYbWYmÿZ\]d0i3l0si60bÿ
                                                                                                                            ^ÿ
                                                                   0ÿ         hnP 28YRJ`Hoÿ      lpWVffIvQ_ÿ        MMÿ ÿ
                                                                   00ÿ        7J         7ÿmMÿo        ÿÿ8aU   Vp
                                                                                                               950ÿ0ÿ
                                                                   02ÿ         h       ksÿ\7   75 ^ ÿ2 84 e 0 5
                                                                               Oÿ qsÿ\775^ÿ7 3e5 27ÿ
               ÿÿ




                                                                   03ÿ
                           >"#5?ÿ5@=A""""ÿÿBCDEÿÿ>"#5?ÿ5@=A""#Fÿ
 !"#ÿ$%ÿ&'(()ÿ*+,,(-ÿ./0-%1ÿ$234(ÿ56#ÿ




                                                                                wx
                                                                                ÿxyz{|}~ÿyzÿ{xÿ                   yzÿzx{|ÿÿ
                                                                   04ÿ
                                 7()8('9:)1ÿ;(<+8+ÿ6=#!5ÿ




                                                                                                                                     ÿÿ         ÿÿÿ
                                                                   05ÿ                                                                                   ÿ
                                                                                                                                          ÿÿÿ
                                                                   06ÿ          ÿ
ÿ




                                                                                   SHM
                                                                   07ÿ             TÿVbWjHaKJÿ`HJh
                                                                                                kÿYfÿkkÿXTUWPoR       ÿWVbVmkÿ Uk[YÿÿZ
                                                                                                                                          WVXdTXfkÿ
                                                                                                                                                     mÿÿ ÿ QÿÿÿÿWÿosÿ220eipe0009ÿ
                                                                   08ÿ              ÿÿ ÿ kVYXVmÿ                                                               ÿ ÿÿÿ ÿ
                                                                                                                                                               ÿ  ÿ ÿÿ ÿ
                                                                   09ÿ               ÿÿ pWsÿ                                                                        ÿÿÿÿ
                                                                                      MXTPUo_vSÿ                                                               ÿ ¢ÿ £¤ÿ
                                                                                                                                                                                 ¥¦ÿ
                                                                   2ÿ                       dTÿ5Roh    ÿVYiRJkdWVpJP mSRSÿ
                                                                                                                           ÿ MMQÿaKRSÿ0ÿ ÿ\OVUWXÿJcdWX^ÿ
                                                                   20ÿ                 ÿÿ ÿÿÿÿÿÿÿÿÿÿÿaYf YX\W^sÿ
                                                                   22ÿ                  ÿ                                                                  ÿÿ
                                                                                                                                                         ÿ
                                                                   23ÿ                  ÿÿÿÿÿÿÿÿÿ§¨©¨ª§«ª¬ÿ
                                                                                                                                 ÿÿ
                                                                   24ÿ                                                                                   ÿÿ¢ÿ¤ÿ¥¦ÿ
                                                                   25ÿ                            kVYXVÿS kpfUÿ` UXVY­ÿ\®kVYXV¯^ÿ YfÿaYf YXÿMVYlvWÿRYXU°UVWWÿMMQÿ
                                                                   26ÿ          \®aYf YX̄^ÿZ[ÿYfÿXTUdTÿXTVUÿUW°iXVpÿidYWkÿÿUiUfmÿTUZ[ÿWXV°dkXÿXÿXTÿ
                                                                   27ÿ          kkgVYÿqXYWVYÿÿXVbÿUÿ kVYXVÿXÿUW°YfÿXÿaYf Y±²³ÿ`XVYÿXÿaVWbVWWÿ
                                                                   28ÿ          \RQOÿosÿ7mÿXTÿ®`XVY¯^sÿkVYXV²³ÿµ¶³·¸¹³¶ÿº³ÿidUUYXk[ÿfdÿtdk[ÿ2mÿ2 20sÿ||ÿRQOÿ
                                                                                                                                                      ÿ0ÿÿ2ÿ
                                                                         ÿ

                                                                    0ÿ   GHÿ7Hÿ
                                                                    2ÿ                       IJKLJÿM NÿOPQNLRÿÿLSTSUÿVLKNJKÿLÿWQIXÿ06Yÿ2 20ÿLÿONZKRYÿKRÿ
                                                                    3ÿ           [KR KLÿM NÿORHÿ\QKNIÿM NÿZO]JQNIXTZIKKRÿ^JIXÿLO]IÿOOK^KLNYÿ
                                                                    4ÿ            N^ÿÿSMJ_MÿOILÿLÿLMÿQZ_^JKÿK̀RZKRK_ÿ[ XÿMIJR XÿKÿWQIXÿ4LMHÿaQOLMOYÿ
                                                                    5ÿ            _QKNIÿSJIIÿ_KLJKQÿLÿSOUÿLLMOÿJKÿRÿJLMÿLÿVZIOÿLMÿZNNJbJIJLXÿÿZLKLJIÿ
                                                                    6ÿ           ONIQLJKHÿ
                                                                    7ÿ                    c__ORJKIXYÿIJKLJÿKRÿ[KR KLÿMObXÿOÿLM LÿIJKLJdNÿONZKNÿLÿLMÿ
                                                                    8ÿ           eLJKÿNM IIÿbÿRQÿKÿWQIXÿ06Yÿ2 20Hÿfghgijkildmÿogpqrÿstughuivÿmwkqqÿsgÿjxgÿyiÿzxqrÿ
                                                                    9ÿ           23Yÿ2 20Hÿ
                                                                   0ÿ                     {MJNÿJNÿLMÿJONLÿOPQNLÿOÿKÿVLKNJKÿÿLJ^ÿLÿJIÿÿONZKNÿLÿLMÿeLJKHÿ
                                                                   00ÿ           {MJNÿOPQNLÿJNÿKLÿNQMLÿOÿKXÿJ^ZOZOÿZQOZNÿOÿLMOÿO NKÿÿRIXHÿ
                                                                   02ÿ           ÿÿ                                                             ÿÿ
                                                                                  [ LRÿLMJNÿ08LMÿR XÿÿWQKÿ2 20Hÿ [ÿ LRÿLMJNÿ08LMÿR XÿÿWQKÿ2 20Hÿ
               ÿÿ




                                                                   03ÿ   ÿ|
                           >"#5?ÿ5@=A""""ÿÿBCDEÿÿ>"#5?ÿ5@=A""#Fÿ
 !"#ÿ$%ÿ&'(()ÿ*+,,(-ÿ./0-%1ÿ$234(ÿ56#ÿ




                                                                          ÿÿ NZ_LQIIXÿNQb^JLLRYÿ                                              |
                                                                   04ÿ                                                                           ÿÿ NZ_LQIIXÿNQb^JLLRYÿ
                                 7()8('9:)1ÿ;(<+8+ÿ6=#!5ÿ




                                                                   05ÿ     }\M     N}ÿO~Kÿ ÿb  XYÿN
                                                                                                                ÿÿPÿÿHÿÿ ÿ                       ÿ ÿÿ ¡ÿ
                                                                   06ÿ                 JNL
                                                                                         J             O
                                                                                                                                              ¢O    JNLKÿ{Hÿ IIMOYÿNPHÿ
                                                                            G]Hÿ OÿGHÿ88 5ÿ                                                 G     ]Hÿ OÿGHÿ9560ÿ
ÿ




                                                                   07ÿ      c|ÿ                cÿ   aa`     \ÿ                        [      KHJÿIÿ̀HOÿÿcP QHÿJK02Y6ÿNPHÿ
                                                                            0     7KÿRHÿO      K ÿ
                                                                                                          I I Xÿ      O
                                                                                                                        US XYÿL  ÿ2 8   ÿ    G     ]            G            82ÿ
                                                                   08ÿ                   O2Nÿ2K5Yÿ9G]77R7ÿÿ89 02ÿ                           e\[Gc              [ÿ    \c|cGÿ    QYÿÿQJLÿ02 ÿ
                                                                             {       Iÿ
                                                                                       7              T
                                                                                                       7                                        2  3       ÿ     NL
                                                                                                                                                                    ÿ      M   O ÿ
                                                                                                                                                                                  c] K
                                                                   09ÿ       aÿ Vÿ7 2ÿ259T77 4ÿ                                              {NI£ÿÿ     2Nÿ8Yÿ7Gÿ    ÿ0890ÿ2ÿ
                                                                                                                                                        7             3  T4
                                                                   2ÿ         ÿÿÿÿÿ                                           ÿÿÿ ¤ ÿ
                                                                   20ÿ         ÿÿ                                                                 ÿ
                                                                   22ÿ          ÿÿ ¦§ÿ¦¨ÿ̈©ÿ©ª«¬ª¬«­ÿ
                                                                   23ÿ           ÿ
                                                                   24ÿ           ÿ
                                                                                 ÿ
                                                                   25ÿ                    ®®June®®®®21,®®®2021.®®®®®ÿÿÿÿÿÿÿÿ ÿ ®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®®ÿ
                                                                   26ÿ                        ÿÿ[ Lÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ̄G`{[ÿ{c{ÿ[`{|`\{ÿW¯[ÿÿ
                                                                   27ÿ           ÿ                                                                          ÿ
                                                                   28ÿ
                                                                                                                                  ÿ2ÿÿ2ÿ
